  Case: 2:21-cv-00574-EAS-KAJ Doc #: 1 Filed: 02/09/21 Page: 1 of 27 PAGEID #: 1




                              In The United States District Court
                               For The Southern District of Ohio
                                       Eastern Division

SERRINA JACKSON                     :                Case No.
962 E. 20TH AVENUE                  :
COLUMBUS, OH 43211                  :                Judge
                                    :
       Plaintiff,                   :                Magistrate Judge
                                    :
vs.                                 :
                                    :
JOE RICHARD                         :
393 DANER ROAD                      :
COLUMBUS, OH 43213                  :
                                    :
       and                          :
                                    :
COLUMBUS DIVISION OF FIRE           :
3639 PARSONS AVENUE                 :
COLUMBUS, OH 43207                  :
                                    :
       and                          :
                                    :
CITY OF COLUMBUS, OHIO              :
c/o ZACH KLEIN                      :
COLUMBUS CITY ATTORNEY              :
77 N. FRONT STREET                  :
COLUMBUS, OH 43215                  :
                                    :
       Defendants.                  :
____________________________________:


                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants the City of Columbus and

Columbus City of Fire hereby give notice of the removal of this action from the Court of

Common Pleas, Franklin County, Ohio Case No. 20-cv-003067 to the United States District

Court for the Southern District of Ohio, Eastern Division, on the following facts:
Case: 2:21-cv-00574-EAS-KAJ Doc #: 1 Filed: 02/09/21 Page: 2 of 27 PAGEID #: 2




    1. Attached as Exhibit A is the Amended Complaint that the Plaintiff filed in the Court

       of Common Pleas, Franklin County, Ohio on February 5, 2021. The Amended

       Complaint asserts claims under 42 U.S.C. § 2000e, within the federal question

       jurisdiction of this Court. Plaintiff moved to amend her complaint on February 3,

       2021 and attached a copy of the Amended Complaint. The Court granted the motion

       and ordered the Clerk to file the Amended Complaint instanter on February 5, 2021.

    2. The Defendants, were served with a copy of the Plaintiff’s Amended Complaint via

       the Franklin County Court of Common Pleas’ e-filing system on February 8, 2021.

    3. Co-Defendant, Joe Richard, through counsel, consented to removal via email on

       February 9, 2021. The e-mail is attached as Exhibit B.

    4. The Amended Complaint alleges that the Plaintiff was subject to sexual harassment

       and gender discrimination and retaliation in violation of 42 U.S.C. § 2000e.

    5. This action is a civil action of which this Court has original jurisdiction because

       Plaintiff’s Amended Complaint raises claims within the federal question jurisdiction

       of this Court under 28 U.S.C. § 1331, specifically her claim under 42U.S.C. § 2000e.

    6. This action may be removed to and adjudicated by this Court, pursuant to 28 U.S.C.

       §§ 1441 and 1446, because this civil action arises under the laws of the United States.

    7. This Notice of Removal is filed and subject to and with full reservation of rights,

       including but not limited to defenses and objections to venue, improper service of

       process, and personal jurisdiction. No admission of act, law, or liability is intended

       by this Notice of Removal, and all defenses, motions, and pleas are expressly

       reserved.
  Case: 2:21-cv-00574-EAS-KAJ Doc #: 1 Filed: 02/09/21 Page: 3 of 27 PAGEID #: 3




       8. This Notice of Removal was filed within 30 days of actual notice and receipt by the

           Defendants of the Amended Complaint.

       9. As required by 28 U.S.C. § 1446(d), a Notice of Filing or Removal directed to the

           state court, the Franklin County Common Pleas Court, along with this notice will be

           promptly filed in the Court of Common Pleas, Franklin County, Ohio. A true and

           accurate copy of Defendants’ Notice of Removal Directed to State Court is attached

           hereto as Exhibit C.

       10. To the extent Plaintiff’s Amended Complaint sets forth claims under state law, such

           claims are within this Court’s supplemental jurisdiction under 28 U.S.C. § 1367(a).

       WHEREFORE, Defendants City of Columbus and Columbus Division of Fire

respectfully request that this matter be removed to the Southern District of Ohio, Eastern

Division, and that all proceedings herein be conducted in the United States District Court for the

Southern District of Ohio, Eastern Division.

       Dated this 9th day of February 2021.

                                      Respectfully submitted,

                                      CITY OF COLUMBUS, DEPARTMENT OF LAW
                                      ZACH KLEIN

                                      /s/ Alana V. Tanoury
                                      Alana V. Tanoury (0092265)
                                      Assistant City Attorney
                                      77 N. Front St., 4th Floor
                                      Columbus, Ohio 43215-9013
                                      (614) 645-6945
                                      (614) 645-6949 (Fax)
                                      avtanoury@columbus.gov
                                      Attorney for Defendants
                                            City of Columbus and Columbus Division of Fire
Case: 2:21-cv-00574-EAS-KAJ Doc #: 1 Filed: 02/09/21 Page: 4 of 27 PAGEID #: 4




                       EXHIBIT A
Case: 2:21-cv-00574-EAS-KAJ Doc #: 1 Filed: 02/09/21 Page: 5 of 27 PAGEID #: 5
Case: 2:21-cv-00574-EAS-KAJ Doc #: 1 Filed: 02/09/21 Page: 6 of 27 PAGEID #: 6
Case: 2:21-cv-00574-EAS-KAJ Doc #: 1 Filed: 02/09/21 Page: 7 of 27 PAGEID #: 7
Case: 2:21-cv-00574-EAS-KAJ Doc #: 1 Filed: 02/09/21 Page: 8 of 27 PAGEID #: 8
Case: 2:21-cv-00574-EAS-KAJ Doc #: 1 Filed: 02/09/21 Page: 9 of 27 PAGEID #: 9
Case: 2:21-cv-00574-EAS-KAJ Doc #: 1 Filed: 02/09/21 Page: 10 of 27 PAGEID #: 10
Case: 2:21-cv-00574-EAS-KAJ Doc #: 1 Filed: 02/09/21 Page: 11 of 27 PAGEID #: 11
Case: 2:21-cv-00574-EAS-KAJ Doc #: 1 Filed: 02/09/21 Page: 12 of 27 PAGEID #: 12
Case: 2:21-cv-00574-EAS-KAJ Doc #: 1 Filed: 02/09/21 Page: 13 of 27 PAGEID #: 13
Case: 2:21-cv-00574-EAS-KAJ Doc #: 1 Filed: 02/09/21 Page: 14 of 27 PAGEID #: 14
Case: 2:21-cv-00574-EAS-KAJ Doc #: 1 Filed: 02/09/21 Page: 15 of 27 PAGEID #: 15
Case: 2:21-cv-00574-EAS-KAJ Doc #: 1 Filed: 02/09/21 Page: 16 of 27 PAGEID #: 16
Case: 2:21-cv-00574-EAS-KAJ Doc #: 1 Filed: 02/09/21 Page: 17 of 27 PAGEID #: 17
Case: 2:21-cv-00574-EAS-KAJ Doc #: 1 Filed: 02/09/21 Page: 18 of 27 PAGEID #: 18
Case: 2:21-cv-00574-EAS-KAJ Doc #: 1 Filed: 02/09/21 Page: 19 of 27 PAGEID #: 19




                        EXHIBIT B




                                       2
Case: 2:21-cv-00574-EAS-KAJ Doc #: 1 Filed: 02/09/21 Page: 20 of 27 PAGEID #: 20


From:             Larry James
To:               Dean, Theresa M.
Cc:               Natalie Bryans; Tanoury, Alana V.
Subject:          Re: [EXTERNAL] Courtesy NEF RE: 20CV003067
Date:             Tuesday, February 9, 2021 8:18:47 AM


Yes you do

Sent from my iPhone


       On Feb 9, 2021, at 7:56 AM, Dean, Theresa M. <TMDean@columbus.gov>
       wrote:


       ﻿
       Larry and Natalie,

       We are going to remove today. I just want to confirm that we have Defendant
       Richard’s consent.

       Thank you,
       Theresa

       Theresa M. Dean
       Assistant City Attorney, Labor and Employment Section
       Zach Klein
       Columbus City Attorney
       (614) 645 -0816
       (614) 645-6949 (fax)
       77 North Front St., 4th Floor
       Columbus, Ohio 43215

       ______________________________________________
       This correspondence, and any accompanying documents may contain confidential
       information which is legally privileged. This information is intended for the use of the
       individual or entity named above. If you are not the intended recipient, you are hereby
       advised that any disclosure, copying, distribution, or taking of any action in reliance of
       the contents of this correspondence is prohibited. Please contact the sender if you
       have received this correspondence in error.



       From: efiling@franklincountyohio.gov [mailto:efiling@franklincountyohio.gov]
       Sent: Monday, February 8, 2021 4:17 PM
       To: Dean, Theresa M. <TMDean@columbus.gov>
       Subject: [EXTERNAL] Courtesy NEF RE: 20CV003067
Case: 2:21-cv-00574-EAS-KAJ Doc #: 1 Filed: 02/09/21 Page: 21 of 27 PAGEID #: 21


       ****** IMPORTANT NOTICE - READ THIS INFORMATION
                             *****
                  NOTICE OF ELECTRONIC FILING

     A filing has been submitted to the court RE: 20CV003067
     Judge:                                        COLLEEN ODONNELL
     <="" td="">
     Official File Stamp (except Proposed Orders): 02-05-2021 15:27:41
                                                   GENERAL DIVISION,
     Court:                                        COURT OF COMMON
                                                   PLEAS
                                                   CIVIL DIVISION
                                                   SERRINA JACKSON -VS-
     Case Title:
                                                   JOE RICHARD ET AL
                                                   ORDER TO AMEND
     Document(s) Submitted:
                                                   COMPLAINT
                                                   JUDGE COLLEEN
     Filed by or on behalf of:
                                                   ODONNELL


     You may review this filing by clicking on the following link to take you to your
     cases.


     This notice was automatically generated by the Court's e-Filing system.

     The following people were notified electronically:
                                                    NATALIE P BRYANS for
                                                    JOE RICHARD
                                                    JOHN K FITCH for SERRINA
                                                    JACKSON
                                                    KIRSTIN A PETERSON for
                                                    SERRINA JACKSON
                                                    LARRY H JAMES for JOE
                                                    RICHARD
                                                    THERESA M DEAN for
                                                    COLUMBUS DIVISION OF
                                                    FIRE, CITY OF COLUMBUS
                                                    OHIO
                                                    ALANA TANOURY for
                                                    COLUMBUS DIVISION OF
                                                    FIRE, CITY OF COLUMBUS
                                                    OHIO


     The following people need to be notified by mail:
Case: 2:21-cv-00574-EAS-KAJ Doc #: 1 Filed: 02/09/21 Page: 22 of 27 PAGEID #: 22


                                                                        DAVE YOST



Confidentiality Notice -- This email and any attachments are confidential and are protected by applicable legal
privilege. If you are not the intended recipient, be aware that any disclosure, copying, downloading, distribution, or use
of this email or any attachment is prohibited. If you have received this email in error, please notify the sender and
delete the email, any attachments, and any copies thereof from your system.
Case: 2:21-cv-00574-EAS-KAJ Doc #: 1 Filed: 02/09/21 Page: 23 of 27 PAGEID #: 23




                        EXHIBIT C
Case: 2:21-cv-00574-EAS-KAJ Doc #: 1 Filed: 02/09/21 Page: 24 of 27 PAGEID #: 24




                            IN THE COURT OF COMMON PLEAS
                                FRANKLIN COUNTY, OHIO

Serrina Jackson,                               :

               Plaintiff,                      :

       vs.                                     :         Case No. 20-cv-003067

Joe Richard, et al.,                           :         Judge O’Donnell

               Defendants.                     :

             DEFENDANTS’ NOTICE OF FILING OF NOTICE OF REMOVAL
                         DIRECTED TO STATE COURT

To:    John K. Fitch (0008119)
       Kirstin A. Peterson (0099040)
       The Fitch Law Firm, LLC
       900 Michigan Avenue
       Columbus, Ohio 43215

       Larry James (0021773)
       Natalie Bryans (0097697)
       Crabbe, Brown & James, LLP
       500 S Front Street, Suite 1200
       Columbus, Ohio 43215

       Please take note that the Defendants in the above-captioned case filed a Notice of

Removal, a copy of which is attached hereto, on February 9, 2021, with the Office of the Clerk

of the United States District Court for the Southern District of Ohio, Eastern Division.

Defendants have removed this case based upon the existence of federal question jurisdiction.

Accordingly, pursuant to 28 U.S.C. § 1446(d), no further proceedings may be had herein.

                                      Respectfully submitted,

                                      CITY OF COLUMBUS, DEPARTMENT OF LAW
                                      ZACH KLEIN

                                      /s/ Alana V. Tanoury
                                      Alana V. Tanoury (0092265)
                                      Theresa M. Dean (0086004)
Case: 2:21-cv-00574-EAS-KAJ Doc #: 1 Filed: 02/09/21 Page: 25 of 27 PAGEID #: 25




                              Assistant City Attorneys
                              77 N. Front St., 4th Floor
                              Columbus, Ohio 43215-9013
                              (614) 645-6945
                              (614) 645-6949 (Fax)
                              tmdean@columbus.gov
                              avtanoury@columbus.gov
                              Attorneys for Defendants
                                   City of Columbus and Columbus Division of Fire
Case: 2:21-cv-00574-EAS-KAJ Doc #: 1 Filed: 02/09/21 Page: 26 of 27 PAGEID #: 26




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Defendants’ Notice of Filing of Notice of

Removal Directed to State Court has been served by operation of this Court’s electronic filing

system, this 9th day of February 2021 on the following:


       John K. Fitch (0008119)
       Kirstin A. Peterson (0099040)
       The Fitch Law Firm, LLC
       900 Michigan Avenue
       Columbus, Ohio 43215
       (614) 545-3930
       (614) 545-3929 (fax)
       john@thefitchlawfirm.com
       kirstin@thefitchlawfirm.com
       Attorneys for Plaintiff

       Larry James (0021773)
       Natalie Bryans (0097697)
       Crabbe, Brown & James, LLP
       500 S Front Street, Suite 1200
       Columbus, Ohio 43215
       (614) 229-4567
       (614) 229-4559 (fax)
       ljames@cbjlawyers.com
       nbryans@cbjlawyers.com
       Attorney for Defendant Joe Richard



                                            /s/ Alana V. Tanoury
                                            Alana V. Tanoury
Case: 2:21-cv-00574-EAS-KAJ Doc #: 1 Filed: 02/09/21 Page: 27 of 27 PAGEID #: 27




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Notice of Removal has been served by

operation of this Court’s electronic filing system, this 9th day of February 2021 on the following:


       John K. Fitch (0008119)
       Kirstin A. Peterson (0099040)
       The Fitch Law Firm, LLC
       900 Michigan Avenue
       Columbus, Ohio 43215
       (614) 545-3930
       (614) 545-3929 (fax)
       john@thefitchlawfirm.com
       kirstin@thefitchlawfirm.com
       Attorneys for Plaintiff

       Larry James (0021773)
       Natalie Bryans (0097697)
       Crabbe, Brown & James, LLP
       500 S Front Street, Suite 1200
       Columbus, Ohio 43215
       (614) 229-4567
       (614) 229-4559 (fax)
       ljames@cbjlawyers.com
       nbryans@cbjlawyers.com
       Attorney for Defendant Joe Richard



                                             /s/ Alana V. Tanoury
                                             Alana V. Tanoury
